Case 1:19-mj-00343-CRH Document 1-1 Filed 09/24/19 Page 1 of 4

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Jeremy Schmidt, being duly sworn, hereby depose and say:
l. This affidavit is made in support of a request for the issuance of a complaint and arrest
warrant for JAMIE NICOL NILSEN for a violation of Title 18 U.S.C § 922(g)(1), possession of
firearm and ammunition by a convicted felon. The facts stated herein are based upon my
personal knowledge and the knowledge gained from other law enforcement agents involved in
this investigation.
2. Iam a Special Agent with the Bureau of Alcohol, Tobacco, & Firearms (ATF) and have
been so employed since May 25, 2014. I am assigned to the Bismarck Satellite Office, in the
judicial district of North Dakota. I have completed the ten (10) week Basic Criminal
Investigator’s Training Program at the Federal Law Enforcement Training Center in Glynco,
Georgia, where I have been trained to investigate criminal matters under Federal Jurisdiction. I
have successfully completed courses in criminal investigations, tactical training in executing
searches of persons and premises, courses in Federal firearms violations, and other general
investigative matters. | received a Bachelor of Science Degree in Workforce Education and
Development from Southern Illinois University Carbondale. Prior to becoming an ATF agent, I
was a Police Officer for approximately 10 years with the North Charleston Police Department in
South Carolina, I have also served in the United Stated Marine Corps until my four year

commitment was completed.

3. Ihave prepared reports relating to the identification, origin, and classification of firearms
and ammunition under the provisions of federal law. I have access to the records of all licensed
firearm and ammunition manufactures and importers in the United States. I maintain a collection

of books, videos, printed material and documents that relate to the field of firearms and
Case 1:19-mj-00343-CRH Document 1-1 Filed 09/24/19 Page 2 of 4

ammunition. I have received instruction, both general and specific in the recognition and
identification of Firearms and Explosives from attending and successfully completing the
following courses:

* The Federal Law Enforcement Training Center (FLETC) Criminal Investigator Training
Program in Glynco, GA - (2014)

* ATF’s Special Agent Basic Training in at FLETC in Glynco, GA - (2014)

¢ ATF's Firearms Instructor Training Program at FLETC in Artesia, NM - (2015)

¢ ATF's Firearms Trafficking Course, St. Paul Minnesota - (2017)

¢ Firearms Interstate Nexus Training, FINT-1901- Huntsville, Alabama - (2018)

¢ Advanced Ammunition Nexus Training, AANT-1902 - Anoka, Minnesota — (2019)

* Basic Explosives Training Course (BETC #74270) — Huntsville, Alabama —(2019)

I have attended and successfully completed the ATF Firearms Interstate Nexus Course, in
Huntsville, Alabama, where I received specific instruction, in the recognition and identification
of firearms, ammunition and their place of manufacture. I have received research material
concerning firearms and their place of manufacture, and received authorization to access firearm
and ammunition records concerning manufacturers around the world from the ATF’S Firearms
Technical Branch in Washington, DC. I have access to the federal licensing database, which
contains information concerning United States Manufacturers, Importers and Dealers of firearms,
including those licensed to do business in the State of North Dakota. I have access to the firearm
records maintained and required under federal law by those licensed as a Federal Firearms

Dealer.
Case 1:19-mj-00343-CRH Document 1-1 Filed 09/24/19 Page 3 of 4

4, This affidavit is based on personal participation in the investigation as well as my review
of investigative reports. Since this affidavit is being submitted for the limited purpose of
establishing probable cause to believe that the defendant committed the offense charged, I have
not included all information known to me about this matter.

5. On August 6, 2019 at approximately 1710 hours, Bismarck Police Officer Damien
Girodat initiated a traffic stop of a vehicle driven by Jamie Nicol Nilsen in the 600 block of
South 8" St. in Bismarck, North Dakota. Officer Girodat was familiar with Nilsen from prior
experience, knew that Nilsen was a prohibited felon, and had information that Nilsen may be
carrying a firearm. Nilsen exited the vehicle from the driver’s seat with his back towards Officer
Girodat who yelled at Nilsen in an attempt to get him to turn around. Nilsen turned slightly and
Officer Girodat saw a bulge on the front, right side of his waist.

6. Officer Girodat was able to detain Nilsen and handcuffed him. While walking Nilsen to
another officer’s squad car, Nilsen pulled away and became resistant. Officers Girodat and
Miller commanded Nilsen to stop moving around, but he kept attempting to pull away. As
Nilsen kicked and pulled away, a handgun fell out of the bottom of his pant leg. The handgun
was recovered and found to be a Hi-Point, Model JCP, .40 caliber pistol, Serial No. X7222918.
The handgun was loaded with .40 caliber ammunition.

7. After being arrested, Nilsen made comments evidencing knowing possession of the
firearm, such as “I wish I would’ve used that m...f...” and that he wished he had shot the
officers or the officers had shot him.

8. The handgun is a “firearm” as defined in 18 U.S.C. § 921(a)(3)(A). The firearm was not

manufactured in North Dakota, and thus traveled in interstate commerce to get to North Dakota.
Case 1:19-mj-00343-CRH Document 1-1 Filed 09/24/19 Page 4 of 4

The ammunition is live .40 caliber ammunition, was not manufactured in North Dakota, and thus
traveled in interstate commerce to get to North Dakota.

9. Jamie Nicol Nilsen is a prohibited person under 18 U.S.C. Section 922(g)(1) based on a
conviction for Possession of Firearm and Ammunition, in United States District Court

(District of North Dakota), on or about April 24, 2013.

10. Based on my training and experience with various criminal investigations, my
participation in this investigation, and the facts set forth in this Affidavit, I believe that a
violation of Title 18 U.S.C § 922(g)(1) - possession of firearm and ammunition by a convicted

felon has occurred and J formally request the issuance of an arrest warrant authorizing agents to

arrest JAMIE NICOL NILSEN for said offense.

The foregoing is true and correct to the best of my knowledge and belief.

An

Jeremy Schmidt
Special Agent, ATF

Subscribed to and sworn before me this + 4 day of September, 2019 at Bismarck, North

Dakota.
Cb ECL

United States Magistrate Judge
